309 F.2d 890
Harlan Ray LEVEY, Appellant,v.UNITED STATES of America, Appellee.
No. 19628.
United States Court of Appeals Fifth Circuit.
Nov. 14, 1962, Rehearing Denied Dec. 28, 1962.

Donald H. Fraser, U.S. Atty., Savannah, Ga., for appellee.
Before TUTTLE, Chief Judge, WISDOM, Circuit Judge, and JOHNSON, District Judge.
PER CURIAM.


1
The trial court properly dismissed the motion to vacate the judgment under Section 2255 without a hearing since the files and records or the case conclusively show that the dprisoner was entitled to no relief.

The judgment, therefore, is

2
Affirmed.